              Case 3:11-cr-05080-RJB Document 192 Filed 09/13/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
        UNITED STATES OF AMERICA                             CASE NO. CR11-5080RJB
10
                                    Plaintiff,               ORDER GRANTING
11              v.                                           DEFENDANT’S RENEWED
                                                             MOTION FOR COMPASSIONATE
12      MICHAEL J. POLNETT,                                  RELEASE PURSUANT TO 18
                                                             U.S.C. § 3582 (C)(1)
13
                                    Defendant.
14
            This matter comes before the Court on the above-referenced motion (Dkt. 184). The
15
     Court is familiar with the records and files herein and all documents filed in support of and in
16
     opposition to the motion. The Court is fully advised.
17
            Defendant was convicted of “Felon in Possession of a Firearm” (Count 1) and two counts
18
     of “Distribution of Oxycodone” (Counts 2 and 3), and was sentenced to 262 months on Count
19
     One and 60 months on Counts 2 and 3, all to be served concurrently. He was also sentenced to
20
     five years of supervised release. He has now served approximately 128 months and has a
21
     current release date of January 3, 2029.
22
            Defendant has fulfilled all of his prerequisites to his motion, and has completed his prison
23
     sentences on Counts 2 and 3.
24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE PURSUANT
     TO 18 U.S.C. § 3582 (C)(1) - 1
              Case 3:11-cr-05080-RJB Document 192 Filed 09/13/21 Page 2 of 5




 1          Defendant claims that, due to changes in case law, his sentence is now unfair because,

 2   under the current law, he does not qualify for the 15-year mandatory minimum under 18 U.S.C. §

 3   924(e), nor does he qualify for the sentence imposed which was over the maximum sentence of

 4   ten years under 18 U.S.C. § 924(a)(2). He claims that this is so because under current law, he

 5   does not have three previous convictions for a violent felony or a serious drug offense as

 6   required by § 924(e).

 7                                              DISCUSSION

 8          First, the Court must determine whether this Court has the authority to resolve the issues

 9   presented, or whether Defendant’s claims may only be considered in a habeas corpus

10   proceeding.

11          United States v Aruda, 993 F.3d 797 (9th Cir. 2021) resolved the issue of the Court’s

12   general authority under 18 U.S.C. § 3582(c )(1)(A). In applying the statute, the Court can

13   consider any reasons that are extraordinary and compelling.

14          The cases from other circuits are divided on the habeas corpus issue, but it appears to this

15   Court and the Court finds, that the better analysis is from the Fourth Circuit in United States v

16   McCoy, 981 F.3d 271 (4th Cir. 2020).

17          This Court also thinks that what is “extraordinary and compelling” should be considered

18   from the real, practical, world of crime and criminals, prisons and prosecution, citizens, and

19   victims, and judges, seeking justice for all, and not only from a hyper-technical legal approach.

20   The terms “extraordinary and compelling” should be applied in their ordinary meaning, and

21   within that application, there is room for substantial differences of opinion, of which the Court

22   must be the final arbiter (subject to appeal, of course).

23

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE PURSUANT
     TO 18 U.S.C. § 3582 (C)(1) - 2
              Case 3:11-cr-05080-RJB Document 192 Filed 09/13/21 Page 3 of 5




 1          The Court agrees with Defendant’s view that his robbery conviction is not a crime of

 2   violence under the categorical approach to be used in analyzing that question.

 3          In Defendant’s Reply (Dkt. 191) at page 2, Defendant says, “Next, the Government

 4   agrees that Mr. Polnett’s conviction for Conspiracy to Deliver Cocaine is no longer a qualifying

 5   ACCA predicate.” The Court could not find such an agreement in the file, but it appears to the

 6   Court that there are no longer the three predicate offenses required under the statute.

 7          It further appears to the Court that neither the discussion of extortion, which was not the

 8   basis for the sentence, nor the discretional United States Sentencing Guidelines, are of much

 9   relevance. The question is whether the sentence imposed is greater than what the current

10   sentence would be as the law stands today.

11          So, Mr. Polnett got 262 months for offenses that now have a maximum of 120 months,

12   and he has served approximately 128 months – already eight months more than he would have

13   served under current law.

14          Is that extraordinary? Is that compelling? In this Court’s view, the answer is “yes” to

15   both questions.

16          That finding does not end the inquiry. What should the Court do about this apparent

17   injustice? The 18 U.S.C. § 3553 factors guide that issue.

18          Defendant’s offenses were serious, and called for a serious sentence that reflects that

19   seriousness. Ten years is such a sentence, and reflects respect for the law and provides just

20   punishment.

21          The Defendant has been deterred from criminal activity for many years, and his progress

22   in prison has likely deterred him from further criminal activity, so the public has been protected

23

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE PURSUANT
     TO 18 U.S.C. § 3582 (C)(1) - 3
               Case 3:11-cr-05080-RJB Document 192 Filed 09/13/21 Page 4 of 5




 1   in the past, and his prison progress indicates that Defendant has made changes that will protect

 2   the public in the future.

 3           Defendant has taken advantage of what rehabilitation services are available in the prison

 4   system and presents an adequate release plan and an excellent chance for good employment.

 5   Although not a separate basis for sentence reduction, his rehabilitation has been extraordinary.

 6   (See Defendant’s Renewed Motion, Dkt. 184 at 18 & Probation’s Compassionate Release

 7   Memorandum, Dkt. 173).

 8           Furthermore, also not a separate basis for sentence reduction, but compelling, is

 9   Defendant’s physical and mental condition. (See Defendant’s Renewed Motion, Dkt. 184 at 3-4

10   & Probation’s Compassionate Release Memorandum, Dkt. 173).

11

12                                                 ORDER

13           For all of the foregoing reasons, it is now

14           ORDERED that Defendant’s Renewed Motion for Compassionate Release Pursuant to 18

15   U.S.C. § 3582 (C)(1) is hereby GRANTED. It is further

16           ORDERED that Defendant’s term of imprisonment shall be reduced to time served and

17   he shall be released 14 days from the date of this Order to accommodate a quarantine period with

18   the Federal Bureau of Prisons. If Defendant tests COVID-19 positive at any time during this

19   quarantine period, the Bureau of Prisons will notify the government who will immediately notify

20   the Court so the Order can be modified appropriately.

21           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

22   to any party appearing pro se at said party’s last known address.

23

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE PURSUANT
     TO 18 U.S.C. § 3582 (C)(1) - 4
            Case 3:11-cr-05080-RJB Document 192 Filed 09/13/21 Page 5 of 5




 1        Dated this 13th day of September, 2021.

 2

 3                                     A
                                       ROBERT J. BRYAN
 4
                                       United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE PURSUANT
     TO 18 U.S.C. § 3582 (C)(1) - 5
